Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
 
Response to the applicant’s arguments 
The 102 rejection is withdrawn.
A new search has been conducted. 
A new reference is found. 
Therefore, a new rejection is made herein. 
Applicant’s arguments are now moot in view of the new rejection. 

Allowable Subject Matter
Claims 15-20 are allowed. 

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 10 and 21-25 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2003/0043058 A1 to Jamieson that was published in 2003 (hereinafter “Jamieson”) and in view of European Patent Pub. No.: 0635731 A1 to Hahn et al. that was published in 1995. 

    PNG
    media_image1.png
    435
    642
    media_image1.png
    Greyscale

Jamieson discloses “10.    (Previously Presented) A system comprising:
a plurality of LIDAR devices mounted on an autonomous vehicle and that move independently of each other, … LIDAR device comprising:  (see FIG. 37 where the autonomous drone includes four different LIDAR devices; see paragraph 140 each operating differently than the other to scan different quadrants of the autonomous vehicle using scan lines 706, 708 and where two are mounted flush on the aircraft 702, 704 and 
a … of light sources operable to emit light pulses within a scanning zone; a …of light detectors; and a scanning mechanism. (See paragraph 140-144 where each has a laser 710 and optics 716 and a detector 740)”. 
	Jamieson is silent as to but Hahn teaches “each LIDAR device having a plurality of light sources and a plurality of light detectors”.  (See claims where the device has a first through fourth receivers and a number of transmitters for different reception LIDAR channels for piercing through the dense aerosol fog; As a further improvement of the evaluation method, all transmitters can transmit light with the same polarization level through the mutually parallel transmission channels S1 to S4, for example horizontally polarized light, while one tilted receiver E2 or E4 only horizontally polarized light and the other tilted receiver E4 or E2 receives only perpendicularly polarized light, and one of the parallel receiver E1 or E3 only receives horizontally polarized light and the other parallel receiver E3 or E1 only receives vertically polarized light); 
	It would have been obvious to combine the disclosure of Jamieson with the teachings of Hahn before the filing date of the invention since Hahn teaches that multiple lidar transmitters and multiple receivers can provide a number of channels of laser light.  One receiver can determine what the dense scattered light from the fog is while another reception channel can make out other information to determine an amount of visibility.  See claims 1-10 and paragraph 1-15
Jamieson discloses “21.    (New) The system of claim 10, wherein the scanning mechanism of each LIDAR device is operable to scan vertically and horizontally”. (see FIG. 37 where the autonomous drone includes four different LIDAR devices; see paragraph 140 each operating differently than the other to scan different quadrants of the autonomous vehicle using scan lines 706, 708 and where two are mounted flush on the aircraft 702, 704 and two more are on the opposite side; see paragraph 7 where the vehicle is autonomous; see paragraph 11 where the scan lines can be steered vertically; see paragraph 86 where the scan lines can be moved horizontally)
Jamieson discloses “22.    (New) The system of claim 10, wherein the scanning mechanism comprises beam steering optics.” (see paragraph 86) 
 “23. (New) The system of claim 22, wherein the beam steering optics include a mirror. (see paragraph 86 and 11, 62-65)”. 
Jamieson discloses “24. (New) The system of claim 10, wherein the LIDAR devices are mounted on the autonomous vehicle at different locations. (see FIG. 37 where the autonomous drone includes four different LIDAR devices; see paragraph 140 each operating differently than the other to scan different quadrants of the autonomous vehicle using scan lines 706, 708 and where two are mounted flush on the aircraft 702, 704 and two more are on the opposite side; see paragraph 7 where the vehicle is autonomous; see paragraph 11 where the scan lines can be steered vertically; see paragraph 86 where the scan lines can be moved horizontally)
Jamieson discloses “25. (New) The system of claim 10, wherein the LIDAR devices are collocated in a single location on the autonomous vehicle. (see FIG. 40 where the emitted laser energy is detected in a return fiber to the detector 740)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Pub. No.: US 2003/0043058 A1 to Jamieson that was published in 2003 (hereinafter “Jamieson”) and in view of International Patent Pub. No.: WO 2012/085149A1 to Borowski et al. that was published in 6-28-12 which is prior to the applicant’s effective filing date of 9-26-12 (hereinafter “Borowski”) and in view of U.S. Patent No.: 7,639,347 B2 to Eaton that was filed in 2008 (hereinafter “Eaton”) and in view of U.S. Reissued Patent No.: RE 46,672E to Hall that was filed in 2006 (hereinafter “Hall”) and in view of Hahn.

Jamieson is silent but Borowski teaches “11.    The system of claim 10, further comprising a controller, wherein the controller executes instructions stored in a memory so as to carry out operations, the operations comprising: (see paragraph 71 to 74)
causing a scanning mechanism to scan at least one LIDAR device within a first region of a scanning zone while emitting light pulses from the LIDAR device (see abstract where short duration or ultrashort pulses can be used for a three dimensional representation of a scene);
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of Jamieson with the 

Jamieson is silent as to but Hall teaches “…at a first pulse rate; (See Col. 3. lines 10-55 where the emitter can provide an increased spin rate of 1,200 RPM for 2.56 million time of flight distance points per second; see col. 5, lines 11 to 56; see col. 7, lines 1-45 where 32 emitters are used)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Hall with the disclosure of Jamieson since Hall teaches that a LIDAR device can rotate at an increased RPM to provide more lidar pulses and 2.56 million points per second. This can increase the pulses to create a data model that is accurate. See Col. 3, lines 10-55 of Hall.

Jamieson is silent as to but Hall teaches “…causing the scanning mechanism to scan the at least one LIDAR device within a second region of the scanning zone while emitting light pulses from the LIDAR device at a second pulse rate that is lower than the first pulse rate, wherein an angular resolution of the first region is based on the first pulse rate and an angular resolution of the second region is based on the second pulse rate; (See Col. 3. lines 10-55 where the emitter can provide an increased spin rate of 1,200 RPM for 2.56 million time of flight distance points per second; see col. 5, lines 11 to 56; see col. 7, lines 1-45 where 32 emitters are used)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Hall with the disclosure of Jamieson since Hall teaches that a LIDAR device can rotate at an increased RPM to provide more lidar pulses and 2.56 million points per second. This can increase the pulses to create a data model that is accurate. See Col. 3, lines 10-55 of Hall.

The primary reference to Jamieson is silent but Eaton teaches “…adjusting the pulse rate of the at least one LIDAR device based on whether the at least one LIDAR device is scanning the first region or the second region; and whether (see col. 3, lines 25 to 65 and paragraph 15-21 where the LIDAR system can generate 20,000 pulses per second, or 
receiving returning light pulses corresponding to the light pulses emitted from the at least one LIDAR device. (See paragraph 31 where the pulse rate can be adjusted in terms of if there are humans in the environment for eye safety; see also claims 19-21 where at the higher altitude then the pulse rate is 38,000 Khz or faster, and in claim 19 where the pulses can be increased and transmitted prior to the pulse being reflected and received back at the vehicle and in dependence on the slant angle and pitch and roll of the vehicle; see paragraph 47-48). 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Eaton with the disclosure of Jamieson since Eaton teaches that a LIDAR device can modulate a laser pulse rate for eye safety. This can provide increased prevention of damaging a bystander or a user’s eyes. Further, a slant angle of the vehicle may provide that additional pulses can be used in response to the slant angle to create a data model that is accurate. See paragraph 31 -35 and 47-48 of Eaton.

 “12.    The system of claim 11, wherein the operations further comprise determining distance information based on the received returning light pulses. (See col. 3, lines 10 to col. 4, lines 45); 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Hall with the disclosure of Jamieson since Hall teaches that a LIDAR device can rotate at an increased RPM to provide more lidar pulses and 2.56 million points per second. This can increase the pulses to create a data model that is accurate. See Col. 3, lines 10-55 of Hall.
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Pub. No.: US 2003/0043058 A1 to Jamieson that was published in 2003 (hereinafter “Jamieson”) and in view of International Patent Pub. No.: WO 2012/085149A1 to Borowski et al. that was published in 6-28-12 which is prior to the applicant’s effective filing date of 9-26-12 (hereinafter “Borowski”) and in view of U.S. Patent No.: 7,639,347 B2 to Eaton that was filed in 2008 (hereinafter “Eaton”) and in view of U.S. Reissued Patent No.: RE 46,672E to Hall that was filed in 2006 (hereinafter “Hall”) and in view of Brimble and in view of Hahn.   

Jamieson is silent as to but Brimble teaches “…13.    The system according to claim 11, wherein the operations further comprise: analyzing the received returning light pulses to identify one or more obstacles in the
scanning zone interfering with a current path of an autonomous vehicle; (See FIG. 1, elements B and C and element 12)
determining a modified path of the autonomous vehicle that avoids the identified one or more obstacles; and
instructing the autonomous vehicle to navigate along the modified path. See paragraphs 55-60.
It would have been obvious to combine the disclosure of Jamieson with the teachings of Brimble at the time the invention was made in that Brimble teaches accuracy may be improved by taking into account reflection criteria to improve navigation. See paragraphs 55-60 and claim 1-2 of Brimble.
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Pub. No.: US 2003/0043058 A1 to Jamieson that was published in 2003 (hereinafter “Jamieson”) and in view of International Patent Pub. No.: WO 2012/085149A1 to Borowski et al. that was published in 6-28-12 which is prior to the applicant’s effective filing date of 9-26-12 (hereinafter “Borowski”) and in view of U.S. Patent No.: 7,639,347 B2 to Eaton that was filed in 2008 (hereinafter “Eaton”) and in view of U.S. Reissued Patent No.: RE 46,672E to Hall that was filed in 2006 (hereinafter “Hall”) and in view of Shimizu et al. and in view of Wangler and in view of Hahn.   

Jamieson is silent but Shimizu et al. teaches “14.    The system of claim 11, wherein the operations further comprise: determining a predicted position of one or more obstacles in motion, based on the
received returning light pulses from the first region of the scanning zone, (see paragraphs 73, 120-123 and 142)”. 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Shimizu et al. with the 
Jamieson is silent but Wangler  teaches “… wherein the second region of the scanning zone is based on the predicted position of the one or more obstacles in motion”.   (see col 13, line 1 to 25 where the lidar does not receive a high amount of reflection from the first and second and third zones and this amount is close to the street reflectivity due to the windshield and then this is determined to be an erroneous reading and then the lidar device is corrected using an offset value; see also FIG. 17 where the lidar is provided with increased scanning of 5.6 inches between the beams to detect a vehicle traveling 100 mph; see col. 15, lines 1-50);
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Wangler with the disclosure of Jamieson since Wangler teaches that a LIDAR device can detect a low level of emissions that is similar to the road level lidar emissions and the vehicle cannot be detected.  This is attributed to the windshield reflecting the emissions.  The method then provides an offset 
 

 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/JEAN PAUL CASS/Primary Examiner, Art Unit 3669